                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

UNITED REALTY ADVISORS, LP, et al.,

       Plaintiffs,                                            Civil Action No. 14-cv-5903
                                                              Civil Action No. 14-cv-8084
vs.
                                                              HON. BERNARD A. FRIEDMAN
ELI VERSCHLEISER, et al.,

      Defendants.
____________________________________/

                              ORDER RESCHEDULING TRIAL

               Due to the coronavirus outbreak, the June 15, 2020, trial in these consolidated matters

is here by rescheduled for Monday, October 19, 2020, at 9:00 a.m.

               SO ORDERED.




                                               s/Bernard A. Friedman
                                               Bernard A. Friedman
 Dated: April 2, 2020                          Senior United States District Judge
        Detroit, Michigan
                                    CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on April 2, 2020.

 Eli Verschleiser Address #1:                     s/Johnetta M. Curry-Williams
 1820 Avenue M. #718                              Case Manager
 Brooklyn, NY 11230

 Eli Verschleiser Address #2:
 40 Wall Street, 60th Floor
 New York, NY 10005

 Raul Del Forno
 90 Edgewater Street Apt. 703
 Coral Gables, FL 33133

 Ophir Pinhasi
 135-34 78th Drive
  Flushing, NY 11367

 Alexandru Onica
 57 Rockwell Place
 Brooklyn, NY 11217
